GOODWYN, Justice.
This is an appeal by the defendant below from a judgment of the ¿circuit court of DeKalb County rendered on a jury verdict awarding property damages to the plaintiffappellee in the amount of $7,500. The action arises out of the same blasting incident as that involved in Ledbetter-Johnson Company v. Hawkins, Ala.Sup., 103 So.2d 748.1 The decision in that case appears to be dis-positive of the questions presented in the instant case. Accordingly, the judgment in this case is due to be affirmed on the authority of the Hawkins case, supra. So ordered.
Affirmed.
LIVINGSTON, C. J., and SIMPSON, MERRILL and COLEMAN, JJ., concur.

. 267 Ala. 458.